 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   ROBERT WASHINGTON,                                             Case No. 1:20-cv-01356-EPG (PC)
10                    Plaintiff,                                    ORDER REQUIRING PARTIES TO
                                                                    EXCHANGE DOCUMENTS
11          v.
12   STEVEN M. YAPLEE,
13                    Defendant(s).
14

15            Robert Washington (“Plaintiff”) is a state prisoner proceeding pro se and in forma
16   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
17            On April 13, 2021, the Court issued an order requiring the parties to file scheduling and
18   discovery statements. (ECF No. 23). The parties have now filed their statements. (ECF Nos.
19   25 & 26).
20            The Court has reviewed this case and the parties’ statements.1 In an effort to secure the
21   just, speedy, and inexpensive disposition of this action,2 the Court will direct that certain
22   \\\
23

24             1
                 In his statement, Plaintiff states that he needs to wait for counsel to be appointed “in order to go through
     the discovery process.” (ECF No. 25, p. 9). This is incorrect. Discovery will be opened in a separate order, and
25   Plaintiff may serve Defendant’s counsel with discovery requests.
               2
                 See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508–09 (9th Cir. 2008) (“We begin with the
26   principle that the district court is charged with effectuating the speedy and orderly administration of justice. There
     is universal acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to
27   enter pretrial case management and discovery orders designed to ensure that the relevant issues to be tried are
     identified, that the parties have an opportunity to engage in appropriate discovery and that the parties are
28   adequately and timely prepared so that the trial can proceed efficiently and intelligibly.”).

                                                                1
 1   documents that are central to the dispute be promptly produced.3
 2           Accordingly, IT IS ORDERED that:
 3                1. Each party has sixty days from the date of service of this order to serve opposing
 4                    parties, or their counsel, if represented, with copies of the following documents
 5                    and/or evidence that they have in their possession, custody, or control, to the
 6                    extent the parties have not already done so:
 7                         a. All of Plaintiff’s medical records related to the incident and/or condition
 8                             at issue in the case.
 9                2. If any party obtains documents and/or other evidence described above later in
10                    the case from a third party, that party shall provide all other parties with copies
11                    of the documents and/or evidence within thirty days.
12                3. Parties do not need to produce documents or evidence that they have already
13                    produced.
14                4. Parties do not need to produce documents or evidence that were provided to
15                    them by the opposing party.
16                5. Parties may object to producing any of the above-listed documents and/or
17                    evidence. Objections shall be filed with the Court and served on all other parties
18                    within sixty days from the date of service of this order (or within thirty days of
19                    receiving additional documents and/or evidence). The objection should include
20                    the basis for not providing the documents and/or evidence.
21   \\\
22   \\\
23   \\\
24   \\\
25   \\\
26

27           3
                 Advisory Committee Notes to 1993 Amendment to Federal Rules of Civil Procedure regarding Rule
     26(a) (“The enumeration in Rule 26(a) of items to be disclosed does not prevent a court from requiring by order or
28   local rule that the parties disclose additional information without a discovery request.”).

                                                             2
 1              If Defendant(s) object based on the official information privilege, Defendant(s)
 2              shall follow the procedures described in the Court’s scheduling order. If a party
 3              files an objection, all other parties have fourteen days from the date the
 4              objection is filed to file a response. If any party files a response to an objection,
 5              the Court will issue a ruling on the objection.
 6
     IT IS SO ORDERED.
 7

 8
       Dated:   June 1, 2021                                /s/
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
